DISMISS; and Opinion Filed March 8, 2019.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-01243-CV

       MARTIN S. WOZNIAK AND MARTIN S. WOZNIAK PC, Appellants
                               V.
   SHARON V. BURKE-DUCKOR AS TRUSTEE OF THE BURKE LIVING TRUST,
                             Appellee

                       On Appeal from the County Court at Law No 3
                                  Tarrant County, Texas
                           Trial Court Cause No. 2016-003614-3

                             MEMORANDUM OPINION
                       Before Justices Brown, Schenck, and Pedersen, III
                                Opinion by Justice Pedersen, III
       Although originally filed in the Second Court of Appeals, this appeal was transferred to

this Court on October 19, 2018 by the Texas Supreme Court pursuant to its docket equalization

order. TEX. GOV’T CODE ANN. § 73.001 (2013).

       The filing fee and clerk’s record in this case are past due. By postcard dated October 22,

2018, we notified appellants that the $205 filing fee was due. We directed appellants to remit the

filing fee within ten days, expressly cautioning them that the failure to do so would result in

dismissal of this appeal. On November 14, 2018, we notified the Tarrant County Clerk that the

clerk’s record was past due and instructed the clerk to file the record within thirty days. On

December 17, 2018, we received a letter dated November 6, 2018 from the Tarrant County Clerk,

informing the Court that the record had not been filed because appellants had not paid or made
arrangements to pay for the record despite having been billed for the same. That same day, we

directed appellants to provide verification of payment or arrangements to pay for the clerk’s record

or, if applicable, to provide written documentation they had been found entitled to proceed without

payment of costs. We cautioned appellants that if the Court did not receive the required

documentation within ten days, the Court would dismiss the appeal for want of prosecution without

further notice. To date, appellants have not paid the filing fee, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                   /Bill Pedersen, III/
                                                   BILL PEDERSEN, III
                                                   JUSTICE



181243F.P05




                                                –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 MARTIN S. WOZNIAK AND MARTIN S.                      On Appeal from the County Court at Law
 WOZNIAK PC, Appellants                               No 3, Tarrant County, Texas
                                                      Trial Court Cause No. 2016-003614-3.
 No. 05-18-01243-CV        V.                         Opinion delivered by Justice Pedersen, III,
                                                      Justices Brown and Schenck participating.
 SHARON V. BURKE-DUCKOR AS
 TRUSTEE OF THE BURKE LIVING
 TRUST, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

    It is ORDERED that appellee SHARON V. BURKE-DUCKOR AS TRUSTEE OF THE
BURKE LIVING TRUST recover its costs of this appeal from appellants MARTIN S.
WOZNIAK AND MARTIN S. WOZNIAK PC.


Judgment entered this 8th day of March, 2018.




                                                –3–